Citation Nr: 1741242	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-28 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.

2.  Entitlement to a one-time payment from the FVEC Fund. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his grandson and L. T. 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claims file is currently under the jurisdiction of the Oakland, California RO.

In June 2017, the appellant, his grandson and L. T. provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript also reflects the record was held open for 90 days from the date of the hearing to allow the appellant to submit additional evidence.  The Board has not received any additional evidence nor has the Board received a motion for a further extension.  Thus, as the requested 90 day period has elapsed, the Board may proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  A February 2010 administrative decision denied entitlement to a one-time payment from the FVEC Fund, and while the appellant submitted an August 2010 notice of disagreement, the appellant did not perfect an appeal thereafter, and new and material evidence was not received during the appeal period.

2.  Evidence received since the final February 2010 administrative decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim for entitlement to a one-time payment from the FVEC Fund.

3.  The National Personnel Records Center (NPRC), in conjunction with the Department of the Army, has certified that appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSIONS OF LAW

1.  The February 2010 administrative decision, which denied entitlement to a one-time payment from the FVEC Fund, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to a one-time payment from the FVEC Fund has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

3.  The requirements for legal entitlement to a one-time payment from the FVEC have not been met.  38 U.S.C.A. §§ 101 (2), 107(b) (West 2015); 38 C.F.R. §§ 3.1 (d), 3.9, 3.40, 3.41, 3.203 (2016); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


New and Material Evidence

In August 2009 the appellant initially filed a claim entitlement to a one-time payment from the FVEC Fund, which was denied in a February 2010 administrative decision.  As additional new and material evidence was received, a May 2010 administrative decision again denied the claim.  In August 2010, the appellant submitted a notice of disagreement, which was timely as to the February 2010 administrative decision.  Thereafter, a December 2010 statement the case was issued; however, the appellant did not perfect an appeal thereafter and no new and material evidence was received within the appeal period.  In fact, no additional evidence was associated with the record until January 2014.  Thus, the February 2010 administrative decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In January 2014, the appellant again submitted a claim for entitlement to a one-time payment from the FVEC Fund.  This claim was denied in a February 2014 administrative decision.  The appellant's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence added to the record since the February 2010 administrative decision, includes June 2017 testimony from the appellant's grandson.  In this regard, in June 2017, the appellant's grandson testified that since he was a boy he heard stories from his grandfather about his heroism, specifically, that he was put through the Bataan Death March, and within one to two months after being released from the concentration camp, he again joined the guerilla forces to continue fighting.  Without addressing the merits of this evidence, the Board finds that the new evidence goes to the issue of whether the appellant had acceptable proof of service, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both new as it has not been previously considered by VA, and material, as it raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Merits of the Reopened Claim

As the Board reopened the claim as discussed above, and the RO adjudicated the issue on a de novo basis; there is no prejudice to the appellant by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund, American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC, such payment shall constitute a complete release of any claim against the United States by reason of such service.  Nothing in the act, however, prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who-(1) served-(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The appellant submitted a number of documents he asserted supported his claim.  These records include personal affidavits regarding his service, documents dated in December 1945 from the Fil-American Irregular Troops as well as identification cards and/or memberships cards from the Philippine Veterans Legion, American Legion World War II, Veterans Federation of the Philippines, Government Service Insurance System, Philippine Veterans Affairs Office, General Headquarters Philippine Guerilla Forces, and Philippine Veterans Legion.  He further submitted evidence which includes an undated article, associated with the record in February 2014, which reported, in part, the appellant was honored by the Filipino Americans of Northern California Organization.  He also submitted evidence which includes a November 1996 document from the Philippine Veterans Affairs Office which certified that, according to records available in their office, the appellant was a veteran of World War II/Philippine Revolution who served with the C Co 3rd Bn Batangas Town Grla. 

None of the documents submitted by the appellant were issued by a U.S. service department.  Accordingly, the RO relied on verification of service from the NPRC, which in January 2010, certified that the appellant had no service as a member of the Philippine Commonwealth Army, including in the recognized guerilla forces, in the service of the United State Armed Forces.  In April 2014, June 2014 and July 2014, the NPRC stated that no change was warranted in the prior negative certification.  All units in which the appellant potentially served, as indicated by the appellant's statements, were considered in the service department's search. 

The United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) holding that a statement of no qualifying service from the NPRC was not sufficient, and that VA must seek verification from the United States Army.  However, subsequent to Tagupa, of record is a January 2016 memorandum of agreement between the Department of the Army and the National Archives and Records Administration (NARA) which gave responsibility of verifying military service to the NPRC.  Thereafter, the RO contacted the Department of the Army requesting verification of the appellant's claimed qualifying military service.  In June 2016, the NPRC responded as it had in November 2015.  In November 2015 and June 2016, the NPRC stated, after reviewing all the provided information, a claim folder was identified for the appellant; however the claim folder did not contain an AGO Form 23 (Affidavit for Philippine Army Personnel), and that under the guidance established by the Department of Army for the post-War recognition program, affidavits cannot be accepted to verify service.  The NPRC further stated that in order to verify service, the unit on the AGO Form 23 must correlate to the unit roster listing in the archives, and there was no AGO Form 23 to compare to the VA 21-3101 (Request for Information).  

In this regard, in January 2014 correspondence, VA requested the appellant submit a copy of AGO Form 23, and provided the address where such was available.  However, the appellant did not provide the requested AGO Form 23.  Furthermore, during the June 2017 Board hearing, the appellant's representative requested 90 days, in part, to submit the AGO Form 23.  However, such has not been received by the Board nor has the Board received a request for a further extension of time to provide such evidence.  

As noted, the appellant has not submitted any document issued by a U.S. service department, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, verifying his service in accordance with 38 C.F.R. § 3.203 (a)(1).  The NPRC, in conjunction with the Department of the Army, has certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the FVEC Fund have not been met. 

Additionally, the Board has considered the entirety of the statements and documentation submitted by the appellant, and others, including his grandson's June 2017 testimony, pertaining to his reported service in the recognized guerillas.  However, none of such documentation or lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203.  On the contrary, such evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Rather, the evidence of military service currently of record only proves that the claimant is a veteran of the Philippines, not of the United States Armed Forces.  The Philippine government has its own regulations and laws, which permit recognition of military service not recognized by the Department of the Army.  The findings made by the Philippine government are not binding on the Department of the Army.  Similarly, during the June 2017 Board hearing, the issue that the appellant was a naturalized US citizen was also raised; however, the standards for immigration are different than the standards for establishing service for VA purposes.  Therefore, such evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC Fund.

The Board also notes that during the June 2017 Board hearing, the issue was raised that the July 1973 fire at the NPRC may have destroyed the appellant's records.  However, the record contains no evidence to corroborate this assertion.  Rather, the NPRC has indicated repeatedly that its review of its records showed a lack of valid service.  Further, the NPRC has not indicated, since 2009 when the appellant filed his original claim, that relevant records may have been affected by the 1973 fire.  As the above regulations require the Board to rely on verification of service by the service department, the Board will also rely on the NPRC's implicit findings that there were no records relevant to this case that were likely destroyed in the 1973 fire.

The NPRC, including in conjunction with the Department of the Army, has duly considered the appellant's application for VA benefits and have, in effect, certified on multiple occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is bound by that certification.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).

The Board is sympathetic to the appellant's situation, and does not question the sincerity of his belief that he is entitled to the benefit he seeks.  However, the pertinent legal authority governing entitlement to payments from the FVEC fund is clear and specific:  It must be shown by verification of the United States service department that the appellant has qualifying service.  The Board is bound by the law as written.  38 U.S.C.A. § 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416 (1994). 

Consequently, in light of the foregoing, the Board finds that there is no legal theory that would permit a one-time payment from the FVEC fund.  Accordingly, the appellant's claim must be denied.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

The application to reopen the claim for basic entitlement to a one-time payment from the FVEC Fund is granted and, to that extent only, the appeal is granted.

Legal entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


